Citation Nr: 0411269	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  96-42 373	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Evaluation of a left ankle fracture, rated as 10 percent 
disabling from November 13, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision by the New York, New 
York RO, which, in part, denied claims of entitlement to service 
connection for back, neck, and right shoulder disabilities.  The 
RO also granted a claim of entitlement to service connection for a 
left ankle fracture, and assigned a 10 percent evaluation, 
effective November 13, 1995. 

The record shows that, by a March 2000 decision, the Board 
dismissed, for lack of jurisdiction, the appellant's appeal.  
Thereafter, the veteran appealed the Board's March 2000 decision 
to the United States Court of Appeals for Veterans Claims (Court).  
After the appellant's representative and VA General Counsel filed 
their respective motions, in December 2003, the Court reversed and 
remanded the Board's March 2000 decision finding that the Board 
erred in determining that it was required to dismiss the 
appellant's appeal for lack of jurisdiction.  Given the Court's 
December 2003 decision, the issues listed on the title page are 
now before the Board and will be addressed in the remand below.

The Board further notes that the Court has held that an appeal 
from an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original award.  
Analysis of such an issue requires consideration of the rating to 
be assigned effective from the date of award of service 
connection-in this case, November 13, 1995.


REMAND

Review of the claims file reveals that the veteran has not been 
advised in accordance with the changes brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA) with respect to his 
claims on appeal.  On November 9, 2000, the President signed into 
law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The regulations implementing the VCAA apply to these 
issues even though it was adjudicated prior to the enactment of 
the VCAA.  VAOPGCPREC 7-2003.

The VCAA regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and of which information or 
evidence, if any, the veteran is expected to obtain and submit, 
and which evidence will be retrieved by VA.  38 C.F.R. § 3.159 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Decisions by the Court have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this case, 
that VA has satisfied its duty to notify the veteran of what is 
needed to substantiate the claims of entitlement to service 
connection for back, neck, and right shoulder disabilities, as 
well as the claim for a higher evaluation for left ankle fracture, 
particularly the information or evidence required of the veteran 
and the evidence that VA will obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  In this regard, a remand is required to provide notice in 
accordance with the VCAA.  

The Board also finds that there are additional reasons for a 
remand.  First, it appears that there may be certain medical 
records that should be associated with the claims file.  When the 
veteran filed his notice of disagreement in May 1996, he indicated 
that he had received treatment at the Bronx VA Medical Center 
(VAMC) from October 1995 to the present.  A review of the record 
reveals that, because these VA records may be pertinent to the 
veteran's claims, an effort should be made to obtain them.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Consequently, because of 
the need to ensure that all potentially relevant VA records are 
made part of the claims file, a remand is required.  Id.

Moreover, the Board finds that further development of the medical 
opinion evidence is appropriate.  This is so because, despite 
acquiring a VA examination in November 1995, this VA examination 
is inadequate as it lacks a medical nexus opinion as to the 
medical probabilities that any currently diagnosed back, neck, or 
right shoulder disability is related to military service.  In this 
regard, the Board notes that the veteran's service medical records 
show that, in July 1973, he was seen for a strained tendon of the 
right shoulder.  In April 1974, he reported being involved in an 
accident in which he was in a truck that had turned over.  In 
November 1974, he was seen for complaints of lumbar discomfort and 
low back pain.  The assessment was low back pain.  The veteran's 
April 1975 separation examination report includes a notation of 
recurrent back pain from the April 1974 auto accident.  Post-
service records contain private treatment reports reflecting that 
the veteran sustained some kind of an illness or injury in May 
1983 and was treated initially for acute cervico-brachial 
syndrome.  

Given the veteran's complaints in service, and evidence of a post-
service illness or injury, the Board finds that medical opinions 
would be helpful to clarify the nature and etiology of the 
veteran's claimed symptoms and disabilities, and would be 
instructive with regard to the appropriate disposition of these 
claims.  Therefore, a remand is required to obtain such evidence.  
38 C.F.R. § 19.9 (2003).

Finally, the Board finds that a remand is required because the 
medical evidence of record is inadequate for determining whether 
the veteran's service-connected left ankle fracture warrants an 
evaluation higher than 10 percent.  The record shows that the last 
VA examination was conducted in November 1995; however, the 
veteran has since complained of increased debility.  Under these 
circumstances, the duty to assist includes the duty to provide the 
veteran with a new examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (VA should schedule another examination where 
the appellant complained of increased disability two years after 
the last examination).  Consequently, a remand is also required 
for a new VA examination of the left ankle disability.  38 C.F.R. 
§§ 3.327, 4.2, 19.9 (2003).

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO must review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002) are fully complied with and 
satisfied to the extent required by law.  See Quartuccio, supra.  
The veteran should be specifically told of what is yet required of 
him to substantiate his claims of service connection for back, 
neck, and right shoulder disabilities as well as his claim for a 
higher evaluation for left ankle fracture, and of the information 
or evidence that VA will yet obtain with respect to his claims.  
38 C.F.R. § 3.159 (2003).  He should be specifically informed that 
he should submit any evidence in his possession that pertains to 
any claim on appeal.  Id.

2.  The RO should ask the veteran to identify all VA and non-VA 
health care providers where he has received treatment for the 
back, neck, right shoulder, and left ankle.  The RO should ensure 
that all pertinent records of private or VA treatment are procured 
for review.  The RO should assist the veteran in obtaining 
evidence by following the procedures set forth in 38 C.F.R. § 
3.159 (2003).  If records sought are not obtained, the RO should 
notify the veteran of the records that were not obtained, explain 
the efforts taken to obtain them, and describe further action to 
be taken.  He should be given opportunity to provide the records.

3.  The RO should schedule the veteran for a VA orthopedic 
examination.  The claims file, along with all additional evidence 
obtained pursuant to the instructions above, must be made 
available to and reviewed by the examiner.  

The examiner should determine the nature and etiology of any 
currently diagnosed back, neck, or right shoulder disability.  The 
examiner should determine the correct diagnosis(es) and provide an 
opinion as to the medical probabilities that any currently 
diagnosed back, neck, or right shoulder disability originated in, 
or is otherwise traceable to, military service rather than to a 
post-service event or injury.  (The examiner should note the 
veteran's in-service related complaints, post-service private 
treatment reports, and November 1995 VA examination report).  The 
rationale for the opinions by the examiner should be set forth in 
detail.  If the examiner provides an opinion that is contrary to 
one already of record, the examiner should point to specific 
findings and/or medical authority to explain why his or her 
opinion differs from the opinion already of record.  

The examiner should also assess the severity of the veteran's 
service-connected left ankle fracture.  The examiner should make 
all findings necessary to determine the current severity of the 
left ankle disability.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2003).  Any indicated studies 
should be accomplished.  All orthopedic dysfunction due to 
service-connected disability should be set forth in detail.  The 
examiner should record the range of motion observed on clinical 
evaluation, in terms of degrees.  If there is clinical evidence of 
pain on motion, the examiner should indicate the degree of motion 
at which such pain begins.  Any pain with motion should be noted.  
The examiner should indicate whether the veteran's left ankle 
exhibits instability, weakened movement, excess fatigability, 
incoordination, or pain due to repeated use or flare-ups, etc., 
and should equate the combined effects of all of these problems to 
"moderate," or "marked" limitation of motion of the ankle.  The 
rationale for the opinions of the examiner should be explained in 
detail.

4.  The RO should ensure that the examination report complies with 
this remand, especially with respect to the instructions to 
provide medical opinions.  If the report is insufficient, it 
should be returned to the examiner for necessary corrective 
action, as appropriate.

5.  Thereafter, the RO should review the record and ensure that 
all development actions have been conducted and completed in full.  
The RO should then undertake any other action required to comply 
with the notice and duty-to-assist requirements of the VCAA 
implementing regulations.  

6.  After complying with the notice and duty-to-assist provisions 
of the VCAA regulations, the RO should re-adjudicate the claims.  
Consideration should be given to all potentially applicable 
diagnostic codes when evaluating the veteran's service-connected 
left ankle fracture, and to whether "staged" ratings are 
warranted.  Fenderson, 12 Vet. App. at 119.  If any benefit sought 
is denied, a supplemental statement of the case (SSOC) should be 
issued.  Additionally, if the veteran does not appear for the 
scheduled examination, the SSOC should specifically refer to 38 
C.F.R. § 3.655 (2003).  The SSOC should contain, among other 
things, a summary of the evidence received since the statement of 
the case was issued in September 1996.  38 C.F.R. § 19.31 (2003).  
The veteran and his representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, the case 
should be returned to the Board.  The appellant need take no 
action at this point, but he has the right to submit additional 
evidence and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should act on this claim in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

